[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 285 
The insurance was effected by the husband for the benefit of his wife, and as a provision for her in case of his death. He was the party contracting with the defendants, and the consideration for the agreement to insure proceeded from him, not from the wife. The statutes of this State authorize a married woman to insure the life of her husband *Page 287 
for her own benefit, and declare that the insurance shall be payable to her free from the claims of the representatives and creditors of her husband; but the exemption is restricted to policies upon which the annual premium paid from the funds or property of the husband shall not exceed $300. (Laws of 1840, chap. 80; Laws of 1858, chap. 187.) But the plaintiff had an interest in the life of her husband, and an insurance procured by him for her benefit is good at common law. The policy would not be void as a gaming policy. This policy does not purport to have been effected or procured by the wife or at her instance. The deceased had an insurable interest in his own life, and could lawfully insure for his own benefit or in favor of any one having an interest in his life, as wife, child or creditor, and could secure the insurance to the party intended to be benefited either by taking a policy, naming such intended beneficiary, or by taking a policy payable to himself or his representatives, and transferring it. (1 Phil. on Ins., § 79; Lord v. Dall,12 Mass., 115.)
In this case the husband agreed for the insurance, and caused his wife to be named as the beneficiary in the policy. It was, nevertheless, a contract with the husband, and the terms and conditions to which he assented attach to and qualify the policy, and determine the liability of the insurers.
As between the immediate parties to the contract, the acknowledgment of the receipt of the first annual premium embodied in and indorsed on the policy is but an admission, and liable to be contradicted. It is simply evidence of the fact of payment, but not conclusive. (Sheldon v. Atlantic Fire andMarine Insurance Company, 26 N.Y., 460; Insurance Company ofPennsylvania v. Smith, 3 Wharton, 520.) There is nothing in principle to take contracts of insurance out of the rule which governs and controls all other contracts, even the most solemn. The clause in a deed acknowledging the receipt of the consideration of the conveyance, is open to explanation. (McCrea v. Purmort, 16 W.R., 460.) The evidence in explanation of the receipt here was not to show that the contract was originally void *Page 288 
for want of consideration, but to show in what the consideration in fact consisted, and that the policy had become void for conditions broken.
The evidence in explanation of the receipt was given without objection, and was clearly admissible for the purpose for which it was offered. The policy and the notes given at the same time for the cash premium were part of the same transaction, and together made the contract of the parties. They should be read together, if necessary, to ascertain the minds and agreement of the parties. But they speak the same language, and the same condition is embraced in each. The policy accepted and held by the assured, and the notes taken and held by the insurers, express the condition in the same terms, and the language is explicit and incapable of an interpretation which shall vary the literal reading of the clause. In so many words, the parties have agreed that, upon failure to pay the notes at maturity, the policy shall become immediately void, and the insurers shall be released from all obligations under it. The contingency has happened, and the result dictated by the contract necessarily follows; and courts cannot release parties from their own contracts fairly made, or make new contracts for them. Pitt v.Berkshire Life Insurance Company (100 Mass., 500), is, in all its essentials, the same as the case at bar; and the court there held, and for reasons entirely conclusive, that the policy was forfeited by the non-payment of the note, and that no recovery could be had upon it.
The case will not be changed, if the policy is regarded as having been procured by the plaintiff, and as the result of an agreement made between her and the defendants. The husband of the plaintiff was the actor in the transaction, and represented the plaintiff; and, claiming the benefit of his acts, and of the policy procured by his agency, she necessarily ratifies and affirms the contract as it was made, with all its terms and conditions. She adopts the acts of the agent, and makes them her own. (Elwell v. Chamberlain, 31 N.Y., 611; Bennett v.Judson, 21 id., 238.) If the agent exceeds or transgresses *Page 289 
his authority, the principal may repudiate his acts altogether, but he cannot affirm in part and repudiate in part; take the benefit of the favorable parts of a contract, and reject the residue.
There is no question of estoppel in pais in the case. None was found by the jury, and there was no evidence upon which it could have been predicated. There can be no estoppel in behalf of one having full knowledge of all the facts; and as the payment of the premium by a note, with conditions affecting the policy, instead of in cash, was the act of the plaintiff's agent, and as the principal is chargeable with knowledge of the act of the agent, and notice to the agent is notice to the principal, it follows that the defendants are not estopped from alleging the truth of the transaction as against the plaintiff. (Dunlap's Paley on Agency, 261; Hutchins v. Hubbard, 34 N.Y., 24;Lawrence v. Selden, 1 Seld., 401; Plumb v. CattaraugusIns. Co., 18 N.Y., 394; Story on Agency, § 140.) An estoppel inpais is well defined by COWEN, J., in Dezell v. Odell (3 Hill, 219), as an admission or statement by one individual intended to influence the conduct of another with whom he is dealing, and actually leading him into a line of conduct which must be prejudicial to his interests, unless the party making the admission or statement be cut off from the power of retraction. This is the substance of an estoppel in pais. (Reynolds v.Lounsbury, 6 Hill, 534; Andrews v. Lyons, 11 Allen, 349;Howard v. Hudson, 2 El. and Bl., 10.) In such a case, it would be against good conscience, and a fraud, to deny the truth of the admission or statement thus made and acted upon; and this is the point upon which the question of estoppel turns. (Dewey
v. Field, 4 Met., 381.)
Every element of an estoppel is wanting here. The defendants by their agent, or otherwise, made no statement or representation to influence the action of the plaintiff, or which could have been supposed would influence her conduct in any respect, and there was no evidence tending to show that she was influenced by the acknowledgment of the *Page 290 
receipt of the premium, or that she could or would have paid the premium at any time, or under any circumstances.
Neither was there any waiver of the condition of the policy, or the notes.
An unsuccessful demand of payment could not be construed into an abandonment and waiver of any of the terms and conditions of the note, or policy, or as an alteration of the contract in any particular. The same fact existed in Pitt v. Berkshire LifeIns. Co. (supra), but was not deemed important, or as affecting the rights of the parties. The court below upon the case, should have given judgment for the defendant, and this court may give the judgment which that court should have given.
The judgment should be reversed, and judgment for the defendant on the verdict with costs should be given.
All the judges concurring judgment reversed, and judgment ordered for the defendant.